[Cite as State v. Moore, 2017-Ohio-7024.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                 :      OPINION

                 Plaintiff-Appellee,           :
                                                      CASE NO. 2015-T-0072
        - vs -                                 :

MAURICE MOORE,                                 :

                 Defendant-Appellant.          :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2013 CR 00775.

Judgment: Affirmed in part and reversed in part; remanded.


Dennis Watkins, Trumbull County Prosecutor, LuWayne Annos, Assistant Prosecutor,
and Michael A. Burnett, Assistant Prosecutor, Administration Building, Fourth Floor, 160
High Street, N.W., Warren, OH 44481-1092 (For Plaintiff-Appellee).

Thomas Rein, 820 Superior Avenue, Suite 800, Cleveland, OH 44113 (For Defendant-
Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     Appellant, Maurice Moore, appeals from his conviction and sentence

entered in the Trumbull County Court of Common Pleas pursuant to a jury verdict

finding him guilty of Burglary, a felony of the second degree, in violation of R.C.

2911.12(A)(2) and (D). The trial court sentenced appellant to a prison term of eight

years to be served consecutive to any other sentences imposed upon appellant by any

other court.
       {¶2}   On June 21, 2012, the home of appellant’s ex-girlfriend, Pam Valentino,

was broken into. Ms. Valentino was not home during the break-in. To gain access into

the home, a front window was broken and the door was kicked in, which shattered the

door frame.

       {¶3}   When Ms. Valentino arrived home, she noticed her television was missing

and the window next to the door was broken. As she looked around her house, she

noticed other things missing, along with droplets of blood all through her home. Ms.

Valentino called the police.

       {¶4}   Ms. Valentino was visibly upset when police arrived. The police created a

report of the incident. Various items were stolen from Ms. Valentino’s home, including a

Magnavox television, a Blu-ray player, DVDs, a stereo, a camera, a laptop, a leather

jacket, and a police scanner. The assailant left a trail of blood throughout the house.

Police took two samples of blood from the home, one from the floor and the other from

the doorknob.    The blood samples were secured, sealed, initialed, and logged as

evidence. The blood samples were sent to the Bureau of Criminal Investigation (“BCI”),

where the samples were run through the Combined DNA Index System (“CODIS”) for

comparison.

       {¶5}   Police received notification from BCI that CODIS revealed a preliminary

match between the DNA in the blood samples sent from Ms. Valentino’s home and

appellant’s DNA.      In addition, the preliminary match was corroborated through

thumbprint comparisons.

       {¶6}   Based on the letter from BCI, police obtained a search warrant for

appellant’s DNA.    In executing the warrant, police collected buccal swabs from the




                                           2
inside of each of appellant’s cheeks. Those swabs were sent to BCI, which confirmed

the preliminary results.

       {¶7}   Appellant was indicted by the grand jury in the Trumbull County Court of

Common Pleas on one count of Burglary, a felony of the second degree, in violation of

R.C. 2911.12(A)(2) and (D). Appellant entered a plea of not guilty.

       {¶8}   On January 23, 2014, appellant executed a Crim.R. 44(C) waiver of his

right to counsel. The court appointed stand-by counsel. Subsequently, appellant filed

several pro se motions and attended pretrial hearings on February 6, March 6, and

March 13, 2014. Appellant was incarcerated in Summit County on other charges from

April 2014 until March 2015. Appellant filed additional pro se motions and attended

pretrial hearings on February 26, March 19, and May 7, 2015.

       {¶9}   The case proceeded to jury trial on June 1, 2015. On June 2, 2015, the

jury found appellant guilty of Burglary, a felony of the second degree. Appellant was

sentenced on June 10, 2015, to eight years in prison “to be served consecutively to any

other sentences imposed upon the Defendant by any other court.” After considering

appellant’s ability to pay, the court ordered appellant to pay $1,000.00 in restitution

requested by the victim.    The court additionally stated the cost of prosecution was

assessed to appellant, and the trial judge waived appellant’s fines due to appellant’s

indigence.    Appellant did not request a waiver of his court costs at the sentencing

hearing.

       {¶10} Appellant filed a timely notice of appeal, pro se. After filing his initial

appellate brief, appellant requested that counsel be appointed to represent him in this

appeal. Counsel was appointed on May 27, 2016. Appellant filed a supplemental brief

through counsel on July 11, 2016.

                                           3
      {¶11} Appellant presented five assignments of error in his initial brief and three

assignments of error in his supplemental brief.

      {¶12} After oral argument, held November 8, 2016, this court sua sponte

ordered supplemental briefing from both parties to address the limited issue of whether

it was error for the trial court to impose appellant’s sentence consecutive “to any other

sentences imposed upon Defendant by any other court.”

      {¶13} Appellant states, as his first assignment of error in his initial brief:

             The Trial Court Erred By Failing to inform the Appellant of the
             Nature of the Charge against him, the statutory offenses involved,
             the possible defenses to the charge, or any other facts essential to
             a broad understanding of the matter, before accepting the
             [Appellant’s] Crim. R. 44(C) waiver of Counsel and Allowing him To
             Proceed to Trial.

      {¶14} During pretrial hearings, appellant waived his right to counsel and elected

to represent himself.      Appellant maintains the record reflects he lacked an

understanding of the charge against him and that he “lacked knowledge of the

proceedings” when he waived his right to counsel.          Appellant argues his waiver of

counsel was not knowingly, intelligently, and voluntarily made because the trial court did

not make sufficient inquiry into appellant’s understanding of the nature of the charge,

the range of allowable punishments, and the possible defenses.

      {¶15} “Pursuant to the Sixth and Fourteenth Amendments to the United States

Constitution and Section 10, Article 1 of the Ohio Constitution, a criminal defendant has

the right to assistance of counsel for his defense.” Cleveland v. English, 8th Dist.

Cuyahoga No. 89506, 2008-Ohio-321, ¶10. A defendant may waive his right to counsel

when the waiver is voluntary, knowing, and intelligent. Id. (citation omitted); see also

State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, ¶89 (citations omitted).



                                             4
Furthermore, pursuant to Crim.R. 44(A), prior to waiver a criminal defendant charged

with a serious crime must be “fully advised of his right to assigned counsel.”

        {¶16} There is no precise formula or script the trial court must implement with

defendants who indicate a desire to waive their right to counsel. Johnson, supra, at

¶101.    “‘The information a defendant must possess in order to make an intelligent

election * * * will depend on a range of case-specific factors, including the defendant’s

education or sophistication, the complex or easily grasped nature of the charge, and the

stage of the proceeding.’” Id., quoting Iowa v. Tovar, 541 U.S. 77, 88 (2006). “‘To be

valid such waiver must be made with an apprehension of the nature of the charges, * * *

the range of allowable punishments thereunder, possible defenses to the charges and

circumstances in mitigation thereof, and all other facts essential to a broad

understanding of the whole matter.’” State v. Turner, 11th Dist. Lake No. 2015-L-116,

2016-Ohio-4733, ¶28, quoting State v. Gibson, 45 Ohio St.2d 366, 377 (1976)

(quotation omitted).

        {¶17} At the January 23, 2014 pretrial hearing, the trial court questioned

appellant about his education, prior criminal history, and understanding of the rules of

criminal procedure and evidence. Appellant indicated he had previously represented

himself in criminal matters, although never at a trial by jury.       With regard to his

educational background appellant stated, “I went to college in small business. I took

microcomputers. I took plumbing class. I took, like I said, paralegal classes.” Appellant

also explained his understanding of the rules of criminal procedure, stating, “I’m very

familiar with the rules of criminal procedure and the evidence rules, Your Honor.”

        {¶18} The trial court extensively inquired into appellant’s understanding of his

right to have counsel appointed to him, as well as his understanding of the implications

                                            5
of waiving counsel and representing himself in a jury trial. At the trial court’s request,

the prosecutor informed appellant that the charge against him was “one count of

Burglary, F2.” The following colloquy occurred with regard to the nature of the charge

and the range of punishments:

              The Court: All right. Have you reviewed the elements of what that
              crime is?

              Appellant: Yes, I have, Your Honor.

              The Court: Do you understand that under state law there are
              certain sentencing guidelines that will be used in determining your
              sentence if you’re found guilty?

              Appellant: Yes, sir. I think it carries two to eight, Your Honor.

              The Court: That’s correct. Which means it’s up to the Court to
              discern, if you get found guilty it could be between two years and it
              could be up to eight years.

              Appellant: Yes, sir.

              The Court: Do you understand if you’re found guilty of the crime
              charged in the indictment that the Court can order, I said up to two
              to eight years, and also monetary penalty of - - what’s the fine,
              potential fine?

              The Prosecutor: The potential fine on this, Your Honor, is up to a
              $15,000 fine.

       {¶19} Additionally, the court inquired about possible defenses, and appellant

explained, “[f]irst I got alibi, that’s one thing. And then the second thing is, like you said,

it wasn’t me. Then another thing is, I lived at the house.” The court then explained to

appellant the procedures for using an alibi defense and for obtaining and using an

expert witness at trial; appellant indicated his understanding of these procedures.

       {¶20} Based on the foregoing, the trial court made a sufficient inquiry into

appellant’s broad understanding of the charges against him and of the procedures



                                              6
involved in representing himself, in addition to the possible range of punishments, to

determine that appellant knowingly, intelligently, and voluntarily waived his right to

counsel. Therefore, the trial court complied with Crim.R. 44.

       {¶21} Appellant’s first assignment of error is without merit.

       {¶22} Appellant’s second assignment of error alleges:

              The Trial Court Failed to Protect The Appellant’s right to
              Compulsory Process under the Sixth Amendment of The United
              States Constitution and Section 10 Article 1 of The Ohio
              Constitution, by Refusing to Enforce his Subpoena to Obtain
              witnesses with evidence and testimony critical to his defense.

       {¶23} Appellant asserts the trial court denied him the right to compulsory

process when it failed to compel the attendance of defense witnesses who he

subpoenaed but were absent from trial. The trial court was not required to act sua

sponte and grant appellant a continuance to find his witnesses or compel them to

appear at trial. See State v. Nelson, 11th Dist. Lake No. 97-L-108, 1999 WL 778374,

*6, citing Lancaster v. Green, 175 Ohio St. 203, 205 (1963). The record reflects that

when appellant inquired about the subpoena process, the trial court instructed him to

direct technical questions to his standby counsel. It appears appellant failed to consult

with his standby counsel and also failed to request any appropriate form of relief from

the trial court with regard to his subpoenas.

       {¶24} Appellant’s second assignment of error is without merit.

       {¶25} In his third assignment of error, appellant states:

              The Trial Court Erred By Failing To Protect the Appellant’s right to
              prepare a proper defense under the Fifth Amendment of The United
              States Constitution and Section 16 Article I of the Ohio Constitution,
              by failing to approve his request for an expert to testify and rebut
              the State’s DNA evidence and Expert witness.




                                                7
       {¶26} Appellant argues the trial court failed to help him secure an expert witness

who was “essential to his defense to rebut the State’s DNA evidence.” Appellant also

takes issue with the trial court’s refusal to approve the expert witness he attempted to

obtain.

       {¶27} We review a trial court’s denial of an indigent defendant’s request for

funds to hire an expert witness for an abuse of discretion. State v. Mason, 82 Ohio

St.3d 144, 150 (1998). “An abuse of discretion connotes that a court’s judgment lacks

reason or runs contrary to the record.” State v. Benchea, 11th Dist. Trumbull No. 2015-

T-0054, 2016-Ohio-1369, ¶29, citing Ivancic v. Enos, 11th Dist. Lake No. 2011-L-050,

2012-Ohio-3639, ¶70.

       {¶28} “‘As a matter of due process, indigent defendants are entitled to receive

the ‘raw materials’ and the ‘basic tools of an adequate defense.’” Id. at ¶27, quoting

Mason, supra, at 149 (quotations omitted). However, the state is not required to provide

an indigent criminal defendant with the funds to obtain an expert witness “upon mere

demand of the defendant” and “in the absence of a particularized showing of need.” Id.

at ¶28, quoting Mason, supra, at 150. The state is required to provide those funds “only

where the trial court finds, in the exercise of a sound discretion, that the defendant has

made a particularized showing (1) of a reasonable probability that the requested expert

would aid in his defense, and (2) that denial of the requested expert assistance would

result in an unfair trial.” Id.

       {¶29} The trial court reviewed appellant’s April 22, 2015 motion to allow expert

witness and payment for expert witness at the May 7, 2015 pretrial hearing.             In

appellant’s motion, he stated as his reason for requesting an expert, “[t]his is favorable

evidence to defendant.”

                                            8
       {¶30} The record reflects that appellant failed to make a particularized showing

to the trial court that an expert would aid in his defense and that denial of the requested

expert would result in an unfair trial.     Additionally, the trial court found appellant’s

requested expert charged an unreasonable fee of $2,000 per day and had been denied

expert status in other courts. The trial court explained to appellant that it was not

necessary for him to use an expert witness where he did not contest that the DNA found

at the house was his; appellant’s defense was premised on the assertion that he had

lived with the victim, so his blood was present at the scene prior to the commission of

the offense. Further, we note the trial court instructed appellant on the procedures for

obtaining an expert witness on multiple occasions and encouraged appellant to confer

with his standby counsel on the matter. We, therefore, find the trial court did not abuse

its discretion in denying appellant’s request for an expert witness.

       {¶31} Appellant’s third assignment of error is without merit.

       {¶32} We consider appellant’s fourth and fifth assignments of error together:

              [4.] The Trial Court Erred When It Failed to Properly rule on the
              Appellant’s Pre Trial Motions prior to trial, without a proper hearing
              for some.

              [5.] The State Violated The Appellant’s right To Due Process by
              Suppressing Favorable Evidence for the Appellant that was
              material to his guilt, after he made numerous requests for
              discovery.

       {¶33} Appellant argues the trial court failed, prior to trial, to rule on his motion in

limine, motion for discovery, and motion to allow an expert witness.               Appellant

additionally argues it was an abuse of discretion for the trial court to deny his oral

requests for a suppression hearing and to deny his motion to suppress filed February 7,

2014, without holding a hearing.



                                              9
       {¶34} As stated above, appellant’s motion for an expert witness was denied at

the May 7, 2015 pretrial hearing.       Additionally, the trial court reviewed appellant’s

motion for discovery on multiple occasions, with the prosecutor explaining at the

February 6, 2014 pretrial hearing that “I have given him discovery. Your, Honor, the

state is always seeking additional evidence with regards to criminal acts, so in the event

that additional evidence becomes available, I’ll provide it to him as it comes in.” At

subsequent hearings, the trial court continually addressed appellant’s discovery

requests and ensured that he received discovery from the prosecutor. The trial court,

therefore, addressed appellant’s motion to allow an expert witness and motion for

discovery prior to trial.

       {¶35} Further, appellant maintains he filed a motion in limine on February 5,

2014; however, the motion to which appellant directs us is an untitled motion requesting

the trial court to allow appellant “to wear regular clothing in lieu of county jail clothes at

suppression hearing and at trial.” The trial court granted that motion. Prior to trial, the

trial court reviewed a “request to allow evidence motion” filed by appellant on February

11, 2014. In this motion, appellant listed evidence he planned to present at trial and

requested that the trial court make a ruling allowing the evidence to be admitted during

trial. The trial court stated, “I guess I could call this a motion in limine” and explained to

appellant that “everything set forth in this may or may not be relevant to an appropriate

issue at trial, so I can reserve ruling on those.” Appellant’s argument with regard to this

motion is without merit.

       {¶36} We next address appellant’s contentions that the trial court abused its

discretion when it denied his oral requests for a suppression hearing and when it denied

appellant’s motion to suppress filed February 7, 2014, without first holding a hearing. If

                                             10
a motion to suppress meets the minimum standards of Crim.R. 47, the trial court must

hold a suppression hearing. State v. Codeluppi, 139 Ohio St.3d 165, 2014-Ohio-1574,

¶9, citing State v. Shindler, 70 Ohio St.3d 54, (1994) first paragraph of the syllabus.

Whether a motion to suppress satisfies Crim.R. 47’s minimum standards is a legal

question that we review de novo. Id. at ¶8-9.

       {¶37} Pursuant to Crim.R. 47, a motion to suppress must “state with particularity

the grounds upon which it is made and shall set forth the relief or order sought. It shall

be supported by a memorandum containing citations of authority, and may also be

supported by an affidavit.” “[A] motion to suppress must state its legal and factual

bases with sufficient particularity to put the prosecutor and the trial court on notice of the

issues to be decided.” State v. Nicholson, 11th Dist. Portage No. 2012-P-0063, 2013-

Ohio-639, ¶33 (citation omitted).

       {¶38} At the January 23, 2014 pretrial, appellant requested a suppression

hearing, and the court instructed that he had to file a suppression motion. Appellant

handed the prosecutor an unfiled motion to suppress, to which the prosecutor

responded, “basically what [appellant] has is a statement that says he wants some

things suppressed, then in his memorandum of support he just states that he has a right

to file a motion to suppress. He doesn’t give any basis for that.” The court denied the

request, suggested appellant review the motion with standby counsel, and instructed

the motion had to set forth a specific basis for suppression of the evidence listed

therein.

       {¶39} At the February 6, 2014 pretrial, appellant again requested a suppression

hearing. When asked what he was trying to suppress, appellant responded: “I’m trying

to suppress basically everything that I - - so far that I received. * * * I’m trying to

                                             11
suppress police statements, blood samples and other stuff that was acquired by law

enforcement that pertains to this case, Your Honor.” The trial court denied appellant’s

request, stating, “[a] motion to suppress is a very limited issue that you have some

specific thing, some specific constitutional right you believe was violated.”

       {¶40} Appellant filed a motion to suppress on February 7, 2014, requesting the

trial court suppress “witness and victim statement, recording, police statement, and

photographs.”    Appellant also requested the suppression of DNA evidence and an

evidentiary hearing to be held on that issue. Appellant’s motion contained no specific

legal grounds or factual basis to support suppression of the evidence listed in the

motion; his memorandum in support only refers to Crim.R. 12(C)(3), which states that a

motion to suppress evidence must be raised prior to trial. The trial court addressed the

motion to suppress preceding trial on June 1, 2015, and explained that appellant had

failed to set forth specific grounds for suppressing the state’s evidence.       Appellant

explained that he “[s]pecifically wanted to address the DNA evidence, the way it was

handled during the chain of command.” The trial court denied appellant’s motion to

suppress prior to trial. Because appellant failed to state specific legal and factual bases

to support his motion to suppress, we find appellant’s motion did not meet the

requirements of Crim.R. 47, and it was not error for the trial court to deny the motion

without holding an evidentiary hearing.

       {¶41} Appellant’s fourth and fifth assignments of error are without merit.

       {¶42} Appellant’s first supplemental assignment of error states:

              The trial court erred when it ordered consecutive sentences under
              R.C. 2929.14 without making all of the required findings on the
              record and without incorporate [sic] those findings into the court’s
              sentencing entry.



                                            12
In addition, appellant’s supplemental assignment of error, filed at the direction of this

court after oral argument, contends:

              The trial court erred by ordering Appellant to serve a consecutive
              sentence ‘to any other sentence imposed upon the defendant by
              any other court.’

We consider these two arguments in a consolidated analysis.

       {¶43} Appellant asserts the trial court’s imposition of consecutive sentences is

contrary to law because the trial court failed to make the required findings under R.C.

2929.14(C)(4) at the sentencing hearing and in the judgment entry of sentence when it

ordered appellant to serve his eight-year prison term “consecutive to any other sentence

imposed by the state of Ohio.” Appellant requests that this court vacate his consecutive

sentence and order a new sentencing hearing.

       {¶44} We generally review felony sentences under the standard of review set

forth in R.C. 2953.08(G)(2), which states, “an appellate court may vacate or modify a

felony sentence on appeal only if it determines by clear and convincing evidence that

the record does not support the trial court’s findings under relevant statutes or that the

sentence is otherwise contrary to law.” See State v. Marcum, 146 Ohio St.3d 156,

2016-Ohio-1002, ¶1, citing R.C. 2953.08(G)(2).

       {¶45} Appellee argues that appellant has forfeited this argument because he

failed to object to the imposition of consecutive sentences at his sentencing hearing.

Appellant has not entirely forfeited his argument, but because appellant failed to object

at the sentencing hearing, our review is limited to consideration of whether the trial court

committed plain error. State v. Aikens, 11th Dist. Trumbull No. 2014-T-0124, 2016-

Ohio-2795, ¶53 (citation omitted). “When the record demonstrates that the trial court

failed to make the findings required by R.C. 2929.14(C)(4) before imposing consecutive

                                            13
sentences on multiple offenses, the appellant’s sentence is contrary to law and

constitutes plain error.” Id.

       {¶46} Except as provided in R.C. 2929.14(C), prison sentences are to be served

concurrently with each other. R.C. 2929.41(A). Pursuant to R.C. 2929.14(C)(4), a court

may require an offender to serve multiple prison terms consecutively if it finds

              that the consecutive service is necessary to protect the public from
              future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender’s conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.

              (b) At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses so committed was so great or unusual
              that no single prison term for any of the offenses committed as part
              of any of the courses of conduct adequately reflects the
              seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

       {¶47} A trial court must make the statutory findings to support its decision to

impose consecutive sentences, but the trial court is not required to engage in a “word-

for-word” recitation of the statutory findings. State v. Bonnell, 140 Ohio St.3d 209,

2014-Ohio-3177, ¶29. The trial court is not required to set forth its reasons to support

its findings as long as the reasons are discernible from the record. Id.

       {¶48} “[A] trial court’s failure to incorporate the findings required by R.C.

2929.14(C) in the sentencing entry after making those findings at the sentencing



                                            14
hearing does not render the sentence contrary to law.” Aikens, supra, at ¶61, citing

Bonnell, supra, at ¶30. While clerical mistakes in the sentencing entry can be corrected

via a nunc pro tunc entry, a trial court’s failure to make the R.C. 2929.14(C)(4) findings

at the sentencing hearing renders the sentence contrary to law, “requiring the vacation

of the sentence and a remand to the trial court for resentencing.” Id., citing Bonnell,

supra, at ¶36-37.

      {¶49} At appellant’s sentencing hearing, the trial court made the following

findings prior to imposing sentence:

             The Court makes the following specific findings: One, incorporate
             by reference, I did have our probation department do a records
             check on you, and you do have 34 criminal convictions in addition
             to some DUIs and other non-criminal offenses. There was serious
             economic harm caused to the victim. There was emotional harm
             caused to the victim. You’ve shown little or no remorse to - - for the
             crime itself. You committed crimes after you got charged with this.
             And you’ve been sentenced on another case out of Akron, I
             believe. And you have a pending federal charge.

             ***

             The Court makes the following additional findings: that the
             defendant is likely to commit future crimes, has a history of criminal
             convictions, criminal behavior, and, again, has accepted no
             responsibility.

The trial court’s June 12, 2015 judgment entry of sentence states the following:

             The Court also considered that the sentence shall be proportional
             to the Defendant’s conduct and further be consistent with similarly
             situated Defendants.

             The Court makes the following specific factual findings: That the
             Defendant has 34 prior criminal convictions and has charges
             pending against him by the United States Government; That the
             Defendant’s conduct is more serious than conduct normally
             constituting the offense; The victim suffered mental injury due to the
             conduct of the Defendant; The victim suffered economic harm as a
             result of the offense; The Defendant has shown no genuine
             remorse for the offense; The Defendant has accepted no

                                           15
                responsibility for his actions; That in the opinion of this Court, the
                Defendant is extremely likely to commit future crimes and cannot
                be rehabilitated. For the reasons set forth above the Court finds
                that it is necessary to protect the public from future crime by the
                Defendant.

          {¶50} The threshold determinations that must be made by the trial court are

found in the first paragraph of R.C. 2929.14(C)(4). In the sentencing entry, the trial

court explicitly states it “considered that the sentence shall be proportional to the

Defendant’s conduct.” During the sentencing hearing, however, the trial court did not

explicitly mention proportionality. It is also not clear the trial court made findings that

reflect it considered the imposition of sentence in relation to the danger posed to the

public.

          {¶51} Appellant maintains the trial court also failed to make any of the necessary

findings under R.C. 2929.14(C)(4)(a), (b), or (c). In response, appellee argues the trial

court made a finding under subsection (c).

          {¶52} In the sentencing entry, the trial court referenced appellant’s extensive

criminal record and found “it is necessary to protect the public from future crime by the

Defendant.” At the sentencing hearing, however, the trial court referenced appellant’s

extensive criminal record but did not make a specific finding or set forth any facts to

suggest consecutive sentences were “necessary to protect the public from future crime

by the offender.” Therefore, the trial court made a finding under R.C. 2929.14(C)(4)(c)

in the sentencing entry but did not make the finding during appellant’s sentencing

hearing.

          {¶53} Because the record demonstrates the trial court failed to make the proper

findings under R.C. 2929.14(C)(4) at appellant’s sentencing hearing prior to imposing

consecutive sentences, appellant’s sentence is contrary to law.

                                              16
       {¶54} Furthermore, at the time this sentence was imposed, appellant apparently

had charges pending in federal court upon which he had not yet been sentenced. In

addition, he was serving a sentence imposed by Summit County, the length of which is

not contained in our record. Appellant maintains it is unclear whether the trial court’s

order that his sentence be served consecutive “to any other sentence imposed upon

defendant by any other court” applies to appellant’s pending federal charge. Appellant

argues the trial court could not have made a proper proportionality finding under R.C.

2929.14(C) if it imposed appellant’s sentence consecutive to a pending federal case for

which the nature, outcome, and sentence are unknown. Appellee concedes that a trial

judge cannot impose a sentence consecutive to a future sentence but argues it is clear

from the sentencing entry that the trial court imposed appellant’s sentence consecutive

to a sentence previously imposed by another court.

       {¶55} It is not clear whether the trial court knew the length of the prison term

imposed by Summit County at the time of this sentencing. The record should clearly

reflect the nature and extent of the sentence that was being served in order for the trial

court to properly assess the factors set forth in R.C. 2929.14(C)(4)(a), (b), and (c). It is

unclear whether the trial court’s order imposing appellant’s sentence consecutive to all

other sentences by all other courts was intended to apply to any sentences other than

the known Summit County sentence. And with regard to the pending federal charge, an

Ohio trial court may not impose a sentence and order it to be served consecutively with

a future sentence that has not yet been imposed. State v. White, 18 Ohio St.3d 340,

342 (1985); see also State v. Chike, 11th Dist. Lake No. 2001-L-120, 2002-Ohio-6912,

¶30.   Further, as stated by appellant, without knowing the nature, outcome, and




                                            17
sentence of the federal charge it is not possible for the trial court to make a proper

proportionality finding pursuant to R.C. 2929.14(C).

       {¶56} Appellant’s first supplemental assignment of error and post-hearing

supplemental assignment of error have merit. Therefore, we remand this matter to the

trial court to resentence appellant. We instruct the trial court to consider imposition of a

concurrent or consecutive sentence with regard to known sentences already imposed

by other courts, and if the trial court re-imposes consecutive sentences, to make all

necessary statutory findings.

       {¶57} Appellant’s second supplemental assignment of error states:

              Appellant’s rights against self-incrimination were violated when the
              trial court imposed a harsher sentence after it found that Appellant
              had no remorse.

       {¶58} Appellant did not make a statement at his sentencing hearing. Appellant

argues the trial court violated his right against self-incrimination when it imposed a

harsher sentence because it found that appellant showed little or no remorse. In State

v. Moore, 11th Dist. 11th Dist. Geauga No. 2011-G-3027, 2012-Ohio-3885, this court

considered a similar argument with regard to the trial court’s statements concerning

remorse and concluded, “[t]he statement indicates the trial court was considering R.C.

2929.12(E)(5) – whether the offender shows genuine remorse for the offense.”

Similarly, here the trial court was considering the statutory sentencing factor, as it was

required to do. Appellant has not established that the trial court imposed a harsher

sentence because he chose not to allocute at sentencing.

       {¶59} We find no merit in appellant’s second supplemental assignment of error.

       {¶60} Appellant’s third supplemental assignment of error states:




                                            18
              The court costs imposed at the sentencing hearing infringes [sic]
              upon Appellant’s rights under the Eighth and Fourteenth
              Amendments to the United States Constitution, R.C. 2929.18, R.C.
              2919(B)(5), R.C. 2947.14, and related sections of the Ohio
              Constitution.

       {¶61} Appellant argues the trial court abused its discretion when, although it

waived fines due to indigency, it ordered appellant to pay court costs without making a

determination of appellant’s ability to pay.

       {¶62} Appellee maintains that appellant waived the issue of court costs for

appellate review because he failed to seek a waiver of the imposition of court costs at

sentencing.

       {¶63} Pursuant to R.C. 2947.23(A)(1), in criminal cases, even when a defendant

is indigent, the trial court must include as part of the sentence the costs of prosecution

and render a judgment against defendant for those costs. State v. White, 103 Ohio

St.3d 580, 2004-Ohio-5989, ¶8. However, after the trial court imposes those costs, if

the criminal defendant requests waiver, it is within the trial court’s discretion to waive

payment of the court costs if the defendant is indigent. State v. Fomby, 11th Dist. Lake

No. 2012-L-073, 2013-Ohio-2821, ¶58-59.

       {¶64} Here, the trial court assessed appellant’s ability to pay fines and

restitution. The trial court waived fines because it found appellant indigent. With regard

to restitution, the trial court stated that it “reviewed the relevant documentation,

information provided by the adult probation [department] as well as the victim, and finds

that the defendant will have the future ability to pay restitution as ordered. I believe you

testified in your trial you have money and you have homes, so the Court is going to

order the $1,000 * * * that the victim has the deductible on insurance for all items that

were stolen to be reimbursed and grants her a judgment for the $1,000 which she may

                                               19
execute on her own.” Appellant did not request waiver of his court costs in the trial

court. It is not error for the trial court to fail to address the ability to pay court costs

when there was no request of the trial court to waive them.

       {¶65} Appellant’s third supplemental assignment of error is without merit.

       {¶66} For the foregoing reasons, appellant’s first supplemental assignment of

error and post-hearing supplemental assignment of error are well taken. The judgment

of the Trumbull County Court of Common Pleas is affirmed in part and reversed in part.

This matter is remanded for the trial court to consider the imposition of concurrent or

consecutive sentences based on the sentence or sentences appellant was serving at

the time sentence was imposed in this case.



THOMAS R. WRIGHT, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs with a Concurring Opinion.


                                ____________________


COLLEEN MARY O’TOOLE, J., concurs with a Concurring Opinion.

       {¶67} I concur with the well written majority opinion but write separately to note

that I would also remand this matter for a hearing on defendant’s motion to suppress

brought forward in assignments of error four and five.

       {¶68} Based on the record in this matter, a pro se defendant should have the

ability to challenge the admissibility of the evidence based upon the Constitutional right

to be free from unreasonable search and seizure as contained in the U.S. and Ohio

Constitutions.




                                            20